Citation Nr: 0424688	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a thigh disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from February 1955 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a thigh disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

?	This case is remanded to obtain a new VA examination.

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  Service connection 
may also be granted for certain chronic diseases, including 
arthritis, if it manifests itself to a compensable degree 
within one year of leaving service.  See 38 C.F.R. §§ 3.307, 
3.309 (a) (2003).  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310 (2003).

The VA infectious, immune and nutritional disabilities 
examination conducted in February 2002 did not specify 
whether the veteran's current disorders are proximately due 
to or the result of the veteran's service-connected residuals 
of rheumatic fever.  The prior examination was not given in 
conjunction with review of the veteran's claims folder, the 
history of the veteran's service-connected disability was 
unclear and the specific answers to the appropriate medical 
questions were not answered.  Although the report includes a 
reference to treatment for the myalgias the veteran is 
experiencing, the report of the examination does not explain 
the etiology of the myalgias.  A new VA examination is 
required.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a VA 
examination.  The claims folder, and a copy of this 
REMAND should be made available to the examiner in 
conjunction with the examination.  The examiner should 
determine the nature and likely etiology of any thigh 
disorders found.  The examination report should include 
responses to the following:

		a.  Provide diagnoses of all thigh disorders.

b.  For each disorder identified in response to 
(a), state as precisely as possible the time of 
onset of such disorders.  

c.  For each disorder identified in response to 
(a), state whether it is as least as likely as not 
that the disorder is proximately due to or the 
result of the veteran's residuals of rheumatic 
fever for which VA disability benefits have been 
granted.

2.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to secondary service connection 
for a thigh disability.  In the event that the claim is 
not resolved to the satisfaction of the appellant, the 
RO should issue a supplemental statement of the case, a 
copy of which should be provided the veteran, and his 
representative.  After they have been given an 
opportunity to submit additional argument, the case 
should be returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



